         Case 6:20-cv-00573-ADA Document 9 Filed 07/10/20 Page 1 of 3
          Case 6: 20-cv-00573-ADA Document                       7
                                           Filed 06i30/20 Page t of 2

AO 440 Rev.06/12) Summons in   a   Clvll Actlon



                               UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

        V.                                                       Civil Action No. 6:20-CV-00573-ADA

GOOGLE LLC,
Defendant



                                                  SUMMONS IN A   CIVL ACTION
TO:   Google LLC
      c/o Corporation Service Company
      211 E. 7th Street, Suite 620
      Austin, TX 78701-3218

   A lawsuit has been filed against you,

    Within 21 days after service of this summons on you (not counting the day you received it) -- or 90 Ouy.t .
if you are the Uiited States or a United States Ageniy, oi an office oiemploj'e-e of the United States described
in"Fed. R. Civ. P. 12 (a)(2) or (3) ** you must sirue 6n the plaintiff an answbr to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                                     James L. Etheridee
                                     Etheridge Law Gioup, PLLC
                                          tt'J$H*'ofiou" sutte 120-324
                                     33lt

  If you fail to respond, judgment by defautt will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




   JEANNETTE J. CLACK
  CLERK OF COURT
   s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                                ffi
                                                                         ISSUED ON 2020-06-30 15:55:38
         Case 6:20-cv-00573-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6:20-cv-00573-ADA Document  Filed 06/30/20 Page 2 of 2  7
AO 440 Rev. 06/12) Summons tn   a   Clvll Actlon Paee 2)

Civil Action No. 6 :20-CV-00573-ADA

                                             PROOF OF SERVICE
             (This sectlon should not be filed with the court unless requited by Fed. R. Civ. P. 4(1))

     This summonsfor(name of individual and title, if any)
was received by me       on(date)-.
  ll    I personally served the summons on the individual at (place)
                                                                  pn                   (date)"                             :or

  fj    I left the summons at the individual's resident or usual place of abodewith(nane)
                                                               a pers-qn6f,3tritable age and discretion who resides there,
        on (date).                                            $frlf}ff*py          to the individual's last known address; or
                                                                                                                           o
                                                            $tfi4fiqptpy
        I served the summons
                                                  *i*s
                                                 **   5EE
                                         ,"6lrgl*6ftW,in                                                              ,   who is
        designated by law to accept service of process on behalf of (name of organizatian)
                                                                        on(date).                                          :or

  t:    I returned the summons unexecuted because                                                                            ;or

  m     Other (specify):

                                                                            *.{F


My fees are    $-                          ro,   trul4ggt-N5ilg**for
                                                   *- JF
                                                                     r.-i..r, for a total of $
                                                            - ?f.llJ
I declare under penalty that this            inrormatSf;thffi.

Date:
                                                                                                 Server's slgnature




                                                                                             Printed name and title




                                                                                                 Server's Address


Additional information regarding attempted sevice, etc:
            Case 6:20-cv-00573-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                              AFFIDAVIT OF SERVICE

                                     UNITED STATES DISTRICT COURT
                                          Westem District of Texas
Case Number: 6:20-CV-573

Plaintiff:
WSOU INVESTMENTS, LLG d/b/a gRAzOS LICENSING AND DEVELOPMENT
v8.
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 at 7:30 am to be served on GOOGLE LLG care of its
Reglstered Agent, CORPORATION SERVICE COMPANY,2ll E.7th Street, Suite 620, Austin, Travfs Gounty,
D(78701.

f, Thomas Kroll, being duly sr,rom, depose and       saythat on the 7th day of July, 2020 at 10:00 am, l:

hand delivered to GOOGLE LLG a true copy of this Summons In a Civil Action together with Origlnal Gomplaint
for Patent Infringement and Jury Trial Demanded, by delivering to its Registered Agent, CORPORATION
SERVICE COMPAI,IY, by and through i?is designated agent, SAMANTHA GUERRA, at the address oJ:211 E.7th
Street, $ulte 620, Austin, Travis Gounty, TX 78701, having first endorsed upon such copy of such process the
date of delivery.



        that I am approved bythe Judicial Branch Certiffcation Commission, Misc. Docket No. 05-9122 under rule
I certifu
103, 501 , and 501 .2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the Strate of Texas. I am competent to make this oath; I am not less than 18 yearc of age, I am not a party
to the abov+'referenced cauae, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome ofthe above-refersnced cause.




                                                                                                                                                     A

Subscdbed and Swom to before me on the 7th day of                                                                                                    \-  ,|
July, 2020 by the affiantwho is personally knourn lo me.



lAldno, 6ls{,,oannJ                                                        Our Job Serial Numben THP-2020003532
NOTARY PUBLIC                                                               Ref:18&0429

                               Copyrlght @ 1992-2020 Database Servicos, Inc. - Prqcass Seile/3 Toolbox V8.1k




                                                                                                   ilt il il lt illlllllllllllll I ll   llllll lll
